Title: To Benjamin Franklin from Edmund Jenings, 24 June 1779
From: Jenings, Edmund
To: Franklin, Benjamin


Sir
Paris June 24. 1779.
I Have the Honor of receiving your Excellency’s obliging Invitation to Dinner, in order to celebrate the Anniversary of the Declaration of American Independancy, which I should accept of with the greatest Pleasure, if I was not setting out on my intended Tour. I shall Keep the Day in my remembrance & Concur with you in wishing perpetual Liberty & Happiness to our Country. I am Sir your Excellencies Most Obedient & devoted Humble Sert.
Edm: Jenings
 
Notation: Edm. Jenings, june 24 1779. Paris.
